UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2016 Date of reporting period :	November 1, 2015 — October 31, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Global Sector Fund Annual report 10 | 31 | 16 Message from the Trustees 1 About the fund 2 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Important notice regarding Putnam’s privacy policy 17 Trustee approval of management contract 18 Financial statements 22 Federal tax information 37 About the Trustees 38 Officers 40 Consider these risks before investing: Our allocation of investments among the underlying funds may hurt performance. In addition, the fund’s performance is subject to the risks that may affect the performance of the underlying funds, which are as follows. International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Investments in small and/or midsize companies increase the risk of greater price fluctuations. An underlying fund may have a policy of concentrating on a limited group of industries and may be non-diversified. Because an underlying fund may invest in fewer issuers, it is vulnerable to common economic forces and may result in greater losses and volatility. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The use of short selling may result in losses if the securities appreciate in value. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific company or industry. You can lose money by investing in the fund. Message from the Trustees December 7, 2016 Dear Fellow Shareholder: The U.S. presidential election is now behind us, but the transitional period in Washington, D.C., may bring bouts of volatility to the financial markets. Election campaigns are often followed by uncertainty regarding the new administration, and new presidents may seek to make legislative changes to economic policies. If recent history is a worthy guide, we believe it is important for investors to remain well diversified, maintain a long-term view, and not overreact to volatile markets. To help ensure that your portfolio is aligned with your individual goals, time horizon, and tolerance for risk, we believe it is a good idea to speak regularly with your financial advisor. In today’s environment, we favor the investment approach practiced at Putnam — active strategies based on fundamental research. Putnam portfolio managers, backed by a network of global analysts, bring years of experience to navigating changing market conditions and pursuing investment opportunities. In the following pages, you will find an overview of your fund’s performance for the reporting period ended October 31, 2016, as well as an outlook for the coming months. Thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See below and pages 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. This comparison shows your fund’s performance in the context of broad market indexes for the 12 months ended 10/31/16. See above and pages 10–12 for additional fund performance information. Index descriptions can be found on page 15. 4 Global Sector Fund Aaron is Chief Investment Officer, Equities, at Putnam. He holds an A.B. from Harvard University. Aaron joined Putnam in 2011 and has been in the investment industry since 1999. In addition to Aaron, your portfolio is managed by Samuel Cox and Kathryn Lakin. Sam and Kate are Co-Directors of Equity Research at Putnam. Aaron, how would you describe the market environment during the year ended October31, 2016? The early months of the period saw the first interest-rate hike by the Federal Reserve in almost 10 years. While the market’s overall reaction appeared muted in the moment of the rate hike’s implementation, that changed as the year turned. As 2016 began, the markets, which were growing increasingly alarmed by perceived economic weakness in China and serially depressed commodities prices, became anxious that the Fed had committed itself to a tightening policy agenda. These factors contributed to a risk-averse attitude on the part of many investors until roughly mid-February, at which point the markets began to stage a turnaround based on a variety of factors, including a rebounding oil price, declining stock market volatility, and a growing sense that the Fed would take a more gradual approach to raising interest rates. We think this painful start to the year was notable because economic trends in the United States did not prompt the decline. If anything, U.S. economic data only got stronger through Global Sector Fund5 Allocations are shown as a percentage of the underlying fund’s net assets as of 10/31/16. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and rounding. Holdings and allocations may vary over time. Allocations are shown as a percentage of the fund’s net assets as of 10/31/16 and may not equal 100% due to the timing of trade date versus settlement date transactions. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 6 Global Sector Fund the first six months of the period, particularly in measures of labor market health and readings of manufacturing conditions. As the period wore on, we began to see the bubbling up of inflationary pressures, including wage inflation as the labor market matured and commodity inflation as, for example, the price of oil rose off its February lows. Just prior to the U.S. presidential election, moreover, we saw the market shift its focus from dividend-paying stocks to sectors that could be beneficiaries of a reflationary macroeconomic trend, including riskier-seeming sectors such as financials, industrials, and natural resources. Technology stocks, interestingly, lost some of their luster with investors as they began to feel comfortable seeking growth in other areas of the market. These trends appeared to accelerate in the immediate wake of the election. How did the fund perform in this environment? The fund had a difficult first half, but performance improved in the second half. Although it modestly underperformed the benchmark, the MSCI World Index [ND], for the year overall, we think the fund is well positioned to benefit from what we see as the approaching changes that may occur under a Trump administration. Within different sectors, how would you characterize the fund’s positioning during the reporting period? Within a variety of sectors, Putnam Global Sector Fund has been positioned with a modestly pro-cyclical bias, which means that some parts of the portfolio were positioned to perform in line with the overall economy. In financials, for example, the underlying fund was biased toward more interest-rate sensitive stocks, which may benefit if interest rates rise. In natural resources, the underlying fund had a pro-cyclical tilt as well, and we believe this may offer characteristics of relative strength as the changeover in Washington occurs. The underlying industrials-focused fund, by contrast, was biased toward U.S. defense stocks, which is not a pro-cyclical type of exposure. How would you describe U.S. corporate health at period - end? U.S. corporations generally may have turned a corner in the latter months of the period. A telling signal in this regard can be seen in corporate earnings growth in the third calendar quarter. At 3% for the market overall — and 6% when you bracket the weaker-performing energy sector — this was the first time in four consecutive quarters that earnings growth was positive. When we consider corporate prospects for 2017, we expect that continued solid underlying growth in the U.S. economy, augmented by generally higher energy prices than we saw at the start of 2016, could lead to double-digit earnings growth for the U.S. market overall. Which stocks or strategies stood out for their positive impact on the fund’s relative performance during the 12 - month reporting period? Nintendo was the top-performing stock for the fund during the period. The company had been slow to enter the mobile gaming market, but in its first foray with the Pokemon game, which was a joint venture with another company, Nintendo achieved what was widely considered a runaway success. The company’s stock price made substantial gains as a result, before temporarily retreating during the period. The stock recovered by period-end on news that the company would move forward with more of its own branded content, beginning with Mario Brothers, in the near future. The second-largest contributor was the stock of online retailer Amazon. In addition to its Global Sector Fund 7 successful online retail business, Amazon is the world’s largest player in the fast-growing cloud-computing business. The company’s Amazon Web Services [AWS] has been growing at a fast clip, and we believe investors are beginning to appreciate its value. In 2015, Amazon began separating the financial results of its cloud business from those of its core retail business, and investors began to take notice. Our long-term outlook for Amazon continues to be favorable. Its core online retail business continues to perform well, gaining market share from brick-and-mortar retailers, and the cloud-market opportunity, as I mentioned earlier, I believe is significant and still in the early innings. The underlying industrials-focused fund had a position in one of the world’s largest defense companies, Northrop Grumman, and this was also among the top contributors. This company specializes in the manufacture of defense systems and aircraft, including unmanned aerial vehicles, and it continues to invest in attractive growth areas in which it has a strong competitive advantage, in our view. The company won several franchise programs, including a contract in October2015 to build the next long-range bomber for the U.S. Air Force. We expect this award to accelerate profits for Northrop over several years. Another performance highlight was Wynn Resorts, a developer, owner, and operator of casino resort properties. This stock had been a drag on fund performance in the previous fiscal year, as the company was hurt by a slowdown in the international gaming business, specifically in Macao, China. Our analyst’s decision to continue to hold the stock in the underlying fund during that challenging demand environment proved beneficial; Wynn was a top-performing holding for the reporting period. We believe Macao remains poised for strong long-term growth, especially considering that only a small portion of China’s population has visited Macao. Indeed, we have already begun to see growth in the most profitable segment of consumers — non-VIP casino visitors. What were some of the stocks or strategies that had a negative effect on the fund’s relative performance? In the underlying health-care-focused sector fund, we held the stock of Allergan. This pharmaceutical stock was boosted early in the period by the announcement of plans by Pfizer, an American global pharmaceutical giant, to acquire Allergan. Had it gone through, we think this deal would likely have helped Pfizer sustain its top-line growth, achieve cost synergy, and shift Pfizer’s headquarters to Ireland for a more favorable tax environment. However, in April, the Obama administration announced plans to disallow this kind of tax inversion for U.S. companies. With the deal falling apart, Allergan’s stock tumbled toward period-end. We continue to like the company, however, and maintained it in the portfolio. Among European financials, we were very positive about the prospects of the Irish banking sector at the start of the period, but we were ultimately disappointed in holding the shares of Permanent TSB Group, an Irish bank. Loan demand in Ireland was growing and the commercial property market was showing signs of a strong rebound, both of which were important factors driving our outlook for the stock. In the wake of the financial crisis of 2007–2008, Irish banks — like many banks around the world — took major hits to their balance sheets and had to write down bad loans. With Ireland’s property market appearing to be roaring back — particularly pre-Brexit — we believe that the losses on many of those written-down loans will be much less than originally feared, creating the possibility that the banks would be able to boost their balance sheets with substantial capital write-backs. We had believed, erroneously, that the process would begin toward the end of 2015. Unfortunately, the banks, including Permanent TSB, proved to be much more 8 Global Sector Fund conservative in their approach to boosting balance-sheet health. In addition, the Irish government has been more involved than we anticipated in keeping lending rates low for consumers, thus eroding some of the profit we expected the banks to make. We trimmed the position in Permanent TSB in the underlying fund during the period. Bombardier, a Canada-based manufacturer of planes and trains, was another large detractor from fund performance. In 2015, Bombardier struggled because of delays in the manufacture of a new fuel-efficient passenger jet airliner known as the CSeries. We were optimistic about a change in Bombardier’s management, but business jet orders and cash flows were below our expectations. As a result, the stock price declined during the period. What is your outlook for global stock markets as the Trump administration takes the reins in January2017? We are optimistic about a number of business-building initiatives that President-elect Trump has claimed will be priorities under his administration. At this early stage, we think it is likely that U.S. consumers will benefit from tax reform, and we also expect to see some measure of infrastructure spending get under way. We also believe that a number of promised reductions in regulatory burdens could give a boost to the financials and health-care sectors. Overall, we think the regime change from President Obama to President Trump will shift the market in favor of sectors that may stand to benefit from pro-growth policies, higher interest rates, and inflationary conditions. In general, we think the positive U.S. economic story already unfolding under President Obama may have become more intelligible to the markets with the election of Donald Trump. Accordingly, we expect long-term interest rates will rise and that the Fed may be in a position of responding to inflationary pressures by raising short-term interest rates. In our view, this economic and monetary policy environment stands a good chance of being positive for stock markets. However, we think a key risk resides in the speed with which interest rates and inflation rise; too much too fast could put a damper on corporate growth in a variety of sectors and substantially raise the U.S. debt burden, both because of higher deficits and higher interest rates being paid on U.S. debt. Furthermore, if the Trump administration proves to be unpredictable, that may raise the overall level of market volatility. Surprising announcements, whether on the foreign policy front or with respect to domestic spending, could easily send markets into overreaction mode. In the end, though, we expect that, on balance, the policy initiatives of a Trump presidency will be business-friendly, and thus we remain optimistic about the fund’s prospects in the months ahead. Thank you, Aaron, for your insights and time today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the relevant underlying fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings of the fund and the underlying funds are subject to risk. Global Sector Fund 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended October 31, 2016, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 10/31/16 Annual Annual Annual Life of fund average 5 years average 3 years average 1 year Class A (3/31/10) Before sales charge 58.48% 7.24% 55.84% 9.28% 10.44% 3.37% –0.14% After sales charge 49.37­ 6.28 46.88 7.99 4.09 1.35 –5.89 Class B (3/31/10) Before CDSC 50.65­ 6.42 49.97 8.44 8.02 2.60 –0.87 After CDSC 50.65­ 6.42 47.97 8.15 5.59 1.83 –5.27 Class C (3/31/10) Before CDSC 50.74­ 6.43 50.05 8.45 7.93 2.58 –0.96 After CDSC 50.74­ 6.43 50.05 8.45 7.93 2.58 –1.84 Class M (3/31/10) Before sales charge 53.28­ 6.70 51.93 8.72 8.81 2.85 –0.66 After sales charge 47.91­ 6.13 46.61 7.95 5.00 1.64 –4.14 Class R (3/31/10) Net asset value 55.79­ 6.97 53.72 8.98 9.59 3.10 –0.42 Class Y (3/31/10) Net asset value 61.07­ 7.51 57.75 9.54 11.25 3.62 0.10 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Comparative index returns For periods ended 10/31/16 Annual Annual Annual Life of fund average 5 years average 3 years average 1 year MSCI World Index (ND) 61.55% 7.56% 54.04% 9.03% 11.91% 3.82% 1.18% Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. 10 Global Sector Fund Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $15,065 and $15,074, respectively, and no contingent deferred sales charge would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $14,791. A $10,000 investment in the fund’s class R and Y shares would have been valued at $15,579 and $16,107, respectively. Fund price and distribution information For the 12-month period ended 10/31/16 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.042 — — — $0.005 $0.067 Capital gains Long-term gains 1.232 $1.232 $1.232 $1.232 1.232 1.232 Short-term gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 10/31/15 $11.48 $12.18 $11.27 $11.28 $11.42 $11.83 $11.45 $11.52 10/31/16 10.16 10.78 9.92 9.92 10.09 10.46 10.14 10.20 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Global Sector Fund11 Fund performance as of most recent calendar quarter Total return for periods ended 9/30/16 Annual Annual Annual Life of fund average 5 years average 3 years average 1 year Class A (3/31/10) Before sales charge 63.47% 7.85% 80.52% 12.54% 18.59% 5.85% 11.03% After sales charge 54.07­ 6.88 70.14 11.21 11.77 3.78 4.64 Class B (3/31/10) Before CDSC 55.51­ 7.03 73.84 11.69 15.93 5.05 10.15 After CDSC 55.51­ 7.03 71.84 11.44 13.33 4.26 5.26 Class C (3/31/10) Before CDSC 55.60­ 7.04 73.93 11.71 15.93 5.05 10.15 After CDSC 55.60­ 7.04 73.93 11.71 15.93 5.05 9.17 Class M (3/31/10) Before sales charge 58.14­ 7.31 75.93 11.96 16.79 5.31 10.42 After sales charge 52.60­ 6.72 69.77 11.17 12.70 4.07 6.55 Class R (3/31/10) Net asset value 60.86­ 7.59 78.47 12.28 17.80 5.61 10.75 Class Y (3/31/10) Net asset value 66.12­ 8.12 82.85 12.83 19.54 6.13 11.26 See the discussion following the fund performance table on page 10 for information about the calculation of fund performance. 12 Global Sector Fund Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Net expenses for the fiscal year ended 10/31/15 * 1.23% 1.98% 1.98% 1.73% 1.48% 0.98% Total annual operating expenses for the fiscal year ended 10/31/15 2.56% 3.31% 3.31% 3.06% 2.81% 2.31% Annualized expense ratio for the six-month period ended 10/31/16 † 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Prospectus expense information also includes the impact of acquired fund fees and expenses of 0.98%, which is not included in the financial highlights or annualized expense ratios. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 2/28/17. † Expense ratios for each class are for the fund’s most recent fiscal half year. As a result of this, ratios may differ from expense ratios based on one-year data in the financial highlights. Excludes the expense ratios of the underlying Putnam funds. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 5/1/16 to 10/31/16. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses . Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000 *† $1.27 $5.06 $5.06 $3.80 $2.54 $0.00 Ending value (after expenses) $1,019.10 $1,014.30 $1,014.30 $1,016.10 $1,017.10 $1,020.00 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Global Sector Fund 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 10/31/16, use the following calculation method. To find the value of your investment on 5/1/16, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000 *† $1.27 $5.08 $5.08 $3.81 $2.54 $0.00 Ending value (after expenses) $1,023.88 $1,020.11 $1,020.11 $1,021.37 $1,022.62 $1,025.14 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14 Global Sector Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are available only to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI World Index (ND) is an unmanaged index of equity securities from developed countries. Calculated with net dividends (ND), this total return index reflects the reinvestment of dividends after the deduction of withholding taxes, using a tax rate applicable to non-resident institutional investors who do not benefit from double taxation treaties. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Global Sector Fund15 Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of October 31, 2016, Putnam employees had approximately $492,000,000 and the Trustees had approximately $132,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Global Sector Fund Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Global Sector Fund17 Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, The Putnam Advisory Company (“PAC”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel discussed with representatives of Putnam Management the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review, identifying possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2016, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to an additional request made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2016, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 24, 2016 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2016. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not attempted to evaluate PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management 18 Global Sector Fund arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements under the management contracts were first implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees considered your fund’s management fee schedule and considered that, although the fund pays no management fee to Putnam Management, Putnam Management receives management fees from the underlying Putnam funds in which your fund invests. The Trustees noted that the fee schedule was consistent with the current fee schedules of other Putnam funds that pursued their objectives by investing substantially all of their assets in other Putnam funds, which have been carefully developed over the years and re-examined on many occasions and adjusted where appropriate. The Trustees also reviewed the management fee schedules in effect for all Putnam funds (including the underlying Putnam funds in which your fund invests), including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. (In a few instances, funds have implemented so-called “all-in” management fees covering substantially all routine fund operating costs.) In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not indicate that changes to the management fee structure for your fund would be appropriate at this time. Under their management contracts, the underlying Putnam funds in which your fund invests have the benefit of breakpoints in their management fee schedules that provide shareholders with economies of scale in the form of reduced fee rates as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedules in effect for the underlying Putnam funds in which your fund invests represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations that were in effect during your fund’s fiscal year ending in 2015. These expense limitations were: (i) a contractual expense limitation applicable to specified retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to specified open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). These expense limitations attempt to maintain competitive expense levels for the funds. These expense limitations do not apply to your fund, although your fund benefits indirectly to the extent these expense limitations are operative for the funds in which your fund invests. In addition, Putnam Management contractually agreed to reimburse all other expenses of your fund (excluding payments under the fund’s distribution plans, brokerage, interest, taxes, investment-related expenses, extraordinary expenses, and acquired fund fees and expenses) through at least February 28, 2018. During its fiscal year ending in 2015, your fund’s expenses were reduced as a result of this expense limitation. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Broadridge Financial Solutions, Inc. (“Broadridge”). This Global Sector Fund 19 comparative information included your fund’s percentile ranking for total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the second quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2015. The first quintile represents the least expensive funds and the fifth quintile the most expensive funds. The fee and expense data reported by Broadridge as of December 31, 2015 reflected the most recent fiscal year-end data available in Broadridge’s database at that time. (Total expenses reflect the fees and expenses borne directly by Putnam Global Sector Fund and the competitive funds included in its custom peer group, as well as the underlying funds’ net fees and expenses, which Putnam Global Sector Fund and the funds included in its custom peer group bear indirectly.) In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds included information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, sub-advised third-party mutual funds, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between these clients and the Putnam funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect, among other things, historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its other clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-­quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2015 was a year of mixed performance results for the Putnam funds, with generally strong results for the international equity, global sector and global asset allocation funds, but generally disappointing results for the U.S. and small-cap equity, Spectrum and fixed income funds. They noted that the longer-term performance of the Putnam funds generally continued to be strong, exemplified by the 20 Global Sector Fund fact that the Putnam funds were ranked by the Barron’s/Lipper Fund Families survey as the 18th-best performing mutual fund complex out of 58 complexes for the five-year period ended December 31, 2015. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2015 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on a competitive industry ranking of each fund’s total net return over a one-year, three-year and five-­year period. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on their total gross and net returns and, in most cases, comparisons of those returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered information about your fund’s total return and its performance relative to its benchmark over the one-year, three-year and five-year periods ended December 31, 2015. Your fund’s class A shares’ net return was negative and exceeded the return of its benchmark over the one-year period; was positive and exceeded the return of its benchmark over the three-year period; and was positive and trailed the return of its benchmark over the five-year period. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services (including third-party research and market data) that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-management and sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Global Sector Fund 21 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 22 Global Sector Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Funds Trust and Shareholders of Putnam Global Sector Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Global Sector Fund (the “fund”) at October 31, 2016, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments at October 31, 2016 by correspondence with the transfer agent, and the application of alternative auditing procedures where securities purchased had not been received, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts December 7, 2016 Global Sector Fund 23 The fund’s portfolio 10/31/16 Shares Value Global Sector Funds (99.6%)* Putnam Global Consumer Fund Class Y Ω 88,963 $1,628,919 Putnam Global Financials Fund Class Y Ω 133,564 1,425,125 Putnam Global Health Care Fund Class Y Ω 15,093 872,958 Putnam Global Industrials Fund Class Y Ω 42,332 783,980 Putnam Global Natural Resources Fund Class Y Ω 55,228 840,563 Putnam Global Technology Fund Class Y Ω 41,553 1,082,452 Putnam Global Telecommunications Fund Class Y Ω 16,864 247,569 Putnam Global Utilities Fund Class Y Ω 20,491 244,454 Total global sector funds (cost $7,307,059) Fixed Income Funds (0.5%)* Putnam Government Money Market Fund Class G Ω 33,292 $33,292 Total fixed income funds (cost $33,292) TOTAL INVESTMENTS Total investments (cost $7,340,351) Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2015 through October 31, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent “Accounting Standards Codification 820 Fair Value Measurements and Disclosures ”. * Percentages indicated are based on net assets of $7,157,540. Ω Affiliated Company (Note 5). ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Global sector funds $7,126,020 $— $— Fixed income funds 33,292 — — Totals by level $— $— During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. The accompanying notes are an integral part of these financial statements. 24 Global Sector Fund Statement of assets and liabilities 10/31/16 ASSETS Investment in affiliated underlying Putnam Funds, at value (Note 1): Affiliated underlying Putnam Funds (identified cost $7,340,351) (Note 5) $7,159,312 Receivable for shares of the fund sold 419 Receivable from Manager (Note 2) 33,151 Total assets LIABILITIES Payable for investments purchased 419 Payable for distribution fees (Note 2) 1,878 Payable for auditing and tax fees 20,229 Payable for reports to shareholders 11,308 Other accrued expenses 1,508 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $7,887,386 Distributions in excess of net investment income (Note 1) (14,884) Accumulated net realized loss on investments (Note 1) (533,923) Net unrealized depreciation of investments (181,039) Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($4,110,849 divided by 404,787 shares) $10.16 Offering price per class A share (100/94.25 of $10.16)* $10.78 Net asset value and offering price per class B share ($430,378 divided by 43,383 shares)** $9.92 Net asset value and offering price per class C share ($672,962 divided by 67,828 shares)** $9.92 Net asset value and redemption price per class M share ($148,142 divided by 14,683 shares) $10.09 Offering price per class M share (100/96.50 of $10.09)* $10.46 Net asset value, offering price and redemption price per class R share ($12,581 divided by 1,241 shares) $10.14 Net asset value, offering price and redemption price per class Y share ($1,782,628 divided by 174,786 shares) $10.20 *On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. **Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Global Sector Fund 25 Statement of operations Year ended 10/31/16 INVESTMENT INCOME Income distributions from underlying Putnam Fund shares (Note 5) $8,411 Total investment income EXPENSES Distribution fees (Note 2) 22,833 Reports to shareholders 17,299 Auditing and tax fees 20,229 Blue sky expense 72,807 Other 1,185 Fees waived and reimbursed by Manager (Note 2) (111,520) Total expenses Expense reduction (Note 2) — Net expenses Net investment loss Net realized loss of underlying Putnam Fund shares (Notes 1 and 3) (545,613) Capital gain distribution from underlying Putnam Fund shares (Note 5) 311,129 Net unrealized appreciation of underlying Putnam Fund shares during the year 151,751 Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 26 Global Sector Fund Statement of changes in net assets DECREASE IN NET ASSETS Year ended 10/31/16 Year ended 10/31/15 Operations Net investment income (loss) $(14,422) $53,312 Net realized gain (loss) on underlying Putnam Fund shares (234,484) 928,713* Net unrealized appreciation (depreciation) of underlying Putnam Fund shares 151,751 (782,647)* Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (14,845) (123,208) Class B — (13,162) Class C — (22,783) Class M — (710) Class R (7) (627) Class Y (10,905) (155,513) From net realized long-term gain on investments Class A (435,449) (262,965) Class B (54,042) (33,695) Class C (81,880) (56,035) Class M (65,578) (1,746) Class R (1,810) (1,430) Class Y (200,516) (312,587) Increase from capital share transactions (Note 4) 426,655 118,197 Total decrease in net assets NET ASSETS Beginning of year 7,693,072 8,359,958 End of year (including distributions in excess of net investment income of $14,884 and $16,657, respectively) *Revised. See Note 3. The accompanying notes are an integral part of these financial statements. Global Sector Fund 27 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS LESS DISTRIBUTIONS RATIOS AND SUPPLEMENTAL DATA Ratio Ratio of net Net asset Net realized From net of expenses investment value, and unrealized Total from From realized Net asset Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain on Total Redemption value, end at net asset end of period netassets to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ investments distributions fees of period­ value (%) b (in thousands) (%) c,d net assets (%) d (%) Class A­ October 31, 2016­ $11.48­ (.01) (.04) (.04) (1.23) —­ $10.16­ $4,111­ .25­ (.13) 44 October 31, 2015­ 12.69­ .07­ .19­ .26­ (.47) (1.00) —­ 11.48­ 2.31­ 3,743­ .25­ .63­ 51­ e October 31, 2014­ 12.44­ .02­ .97­ .99­ (.26) (.48) —­ 12.69­ 8.11­ 3,198­ .25­ .15­ 34­ e October 31, 2013­ 10.32­ .06­ 2.64­ 2.70­ (.10) (.48) — ­ g 12.44­ 27.56­ 2,257­ .25­ .56­ 32­ e October 31, 2012­ 9.77­ .16­ .82­ .98­ (.24) (.19) —­ g 10.32­ 10.62­ 1,339­ .25­ 1.62­ 49­ e Class B October 31, 2016­ $11.27­ (.09) (.03) —­ (1.23) —­ $9.92­ $430­ 1.00­ (.88) 44 October 31, 2015­ 12.50­ (.01) .17­ .16­ (.39) (1.00) —­ 11.27­ 1.47­ 465­ 1.00­ (.10) 51­ e October 31, 2014­ 12.29­ (.07) .97­ .90­ (.21) (.48) —­ 12.50­ 7.39­ 420­ 1.00­ (.56) 34­ e October 31, 2013­ 10.22­ (.04) 2.62­ 2.58­ (.03) (.48) —­ g 12.29­ 26.46­ 287­ 1.00­ (.39) 32­ e October 31, 2012­ 9.68­ .11­ .80­ .91­ (.18) (.19) — ­ g 10.22­ 9.79­ 99­ 1.00­ 1.09­ 49­ e Class C October 31, 2016­ $11.28­ (.09) (.04) —­ (1.23) —­ $9.92­ $673­ 1.00­ (.88) 44 October 31, 2015­ 12.52­ (.02) .19­ .17­ (.41) (1.00) —­ 11.28­ 1.52­ 796­ 1.00­ (.17) 51­ e October 31, 2014­ 12.30­ (.08) .97­ .89­ (.19) (.48) —­ 12.52­ 7.33­ 663­ 1.00­ (.61) 34­ e October 31, 2013­ 10.21­ (.02) 2.61­ 2.59­ (.02) (.48) — ­ g 12.30­ 26.57­ 362­ 1.00­ (.16) 32­ e October 31, 2012­ 9.68­ .09­ .82­ .91­ (.19) (.19) — ­ g 10.21­ 9.84­ 250­ 1.00­ .96­ 49­ e Class M October 31, 2016­ $11.42­ (.06) (.04) —­ (1.23) —­ $10.09­ $148­ .75­ (.59) 44 October 31, 2015­ 12.63­ (.07) f .27­ .20­ (.41) (1.00) —­ 11.42­ 1.77­ 702­ .75­ (.64) f 51 ­ e October 31, 2014­ 12.38­ (.04) .97­ .93­ (.20) (.48) —­ 12.63­ 7.63­ 22­ .75­ (.31) 34 ­ e October 31, 2013­ 10.28­ .01­ 2.62­ 2.63­ (.05) (.48) — ­ g 12.38­ 26.86­ 19­ .75­ .05­ 32­ e October 31, 2012­ 9.72­ .15­ .78­ .93­ (.18) (.19) — ­ g 10.28­ 10.06­ 13­ .75­ 1.54­ 49 ­ e Class R October 31, 2016­ $11.45­ (.04) (.03) (.01) (1.23) —­ $10.14­ $13­ .50­ (.37) 44 October 31, 2015­ 12.66­ .05­ .18­ .23­ (.44) (1.00) —­ 11.45­ 2.04­ 17­ .50­ .40­ 51 ­ e October 31, 2014­ 12.41­ (.01) .97­ .96­ (.23) (.48) —­ 12.66­ 7.85­ 17­ .50­ (.06) 34 ­ e October 31, 2013­ 10.31­ .04­ 2.63­ 2.67­ (.09) (.48) —­ g 12.41­ 27.18­ 15­ .50­ .35­ 32 ­ e October 31, 2012­ 9.76­ .15­ .80­ .95­ (.21) (.19) —­ g 10.31­ 10.29­ 11­ .50­ 1.49­ 49­ e Class Y October 31, 2016­ $11.52­ .01­ (.03) (.07) (1.23) —­ $10.20­ .10­ $1,783­ —­ .12­ 44 October 31, 2015­ 12.73­ .12­ f .17­ .29­ (.50) (1.00) —­ 11.52­ 2.55­ 1,970­ —­ 1.04­ f 51­ e October 31, 2014­ 12.47­ .05­ .97­ 1.02­ (.28) (.48) —­ 12.73­ 8.37­ 4,039­ —­ .40­ 34­ e October 31, 2013­ 10.35­ .06­ 2.68­ 2.74­ (.14) (.48) —­ g 12.47­ 27.90­ 3,212­ —­ .57­ 32 ­ e October 31, 2012­ 9.80­ .19­ .82­ 1.01­ (.27) (.19) —­ g 10.35­ 10.86­ 972­ —­ 1.92­ 49 ­ e See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 28 Global Sector Fund Global Sector Fund 29 Financial highlights cont . a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Expense ratios do not include expenses of the underlying funds. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation the expenses of each class reflect a reduction of the following amount (Note 2). Percentage of average net assets October 31, 2016 1.60% October 31, 2015 1.33 October 31, 2014 1.27 October 31, 2013 0.98 October 31, 2012 1.31 e Reflects revision of portfolio turnover rate. The portfolio turnover rates previously reported were the following (Note 3): Portfolio turnover % October 31, 2015 57% October 31, 2014 39 October 31, 2013 52 October 31, 2012 50 f The net investment income and per share amount shown for the period ending October 31, 2015, may not correspond with the expected class specific differences for the period due to the timing of subscriptions into class M and the timing of redemptions out of class Y. g Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 30Global Sector Fund Notes to financial statements 10/31/16 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from November 1, 2015 through October 31, 2016. Putnam Global Sector Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek capital appreciation. Putnam Management allocates the fund’s assets among eight Putnam global sector funds to provide exposure to sectors of the global market in approximately the same proportions as the sector weightings in the MSCI World Index. Each underlying fund is a non-diversified fund concentrating in the market sector specified in its name, and each invests mainly in common stocks (growth or value stocks or both) of large and midsize companies worldwide that Putnam Management believes have favorable investment potential. Each underlying fund may invest in emerging markets, use derivatives, such as futures, options, foreign currency transactions, warrants and swap contracts, for both hedging and non-hedging purposes, and engage in short sales of securities. The fund may also invest in money market securities or affiliated money market or short-term fixed income funds for cash management. These financial statements report on the fund, which may invest in certain Putnam Funds (the underlying Putnam Funds) which are managed by Putnam Management. The fund may invest in Putnam Government Money Market Fund, which is a diversified fund, along with the following non-diversified funds: Putnam Global Consumer Fund, Putnam Global Financials Fund, Putnam Global Health Care Fund, Putnam Global Industrials Fund, Putnam Global Natural Resources Fund, Putnam Global Technology Fund, Putnam Global Telecommunications Fund, and Putnam Global Utilities Fund. Effective September 1, 2016, Putnam Money Market Fund was replaced with Putnam Government Money Market Fund. The financial statements of the underlying Putnam Funds contain additional information about the expenses and investments of the underlying Putnam Funds and are available upon request. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively. ClassA shares generally are not subject to a contingent deferred sales charge and class M, class R and class Y shares are not subject to a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, distributor and shareholder servicing agent, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Global Sector Fund31 Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation The price of the fund’s shares are based on its net asset value (NAV), which is in turn based on the NAVs of the underlying Putnam Funds in which it invests, which are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). The NAVs of the underlying Putnam Funds are determined based on the policies contained in each of the underlying Putnam Fund’s financial statements. The NAV per share of each class equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares. Shares are only valued as of the scheduled close of regular trading on the New York Stock Exchange each day the exchange is open. Security transactions and related investment income Security transactions, which consist of shares of the underlying Putnam Funds, are recorded on the trade date (date the order to buy or sell is executed). Gains or losses from the sale of the underlying Putnam Funds are determined on the identified cost basis. Income and capital gain distributions from the underlying Putnam Funds are recorded on the ex-dividend date. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer $14,885 to its fiscal year ending October 31, 2017 late year ordinary losses ((i) ordinary losses recognized between January 1, 2016 and October 31, 2016, and (ii) specified ordinary and currency losses recognized between November 1, 2015 and October 31, 2016. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, from late year loss deferrals, and from a reclass of short-term capital gains distributions from underlying Putnam Funds. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified 32 Global Sector Fund $41,952 to decrease distributions in excess of net investment income and $41,952 to increase accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $246,748 Unrealized depreciation (1,080,796) Net unrealized depreciation (834,048) Undistributed long-term gain 119,083 Late year ordinary loss deferral (14,885) Cost for federal income tax purposes $7,993,360 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund does not pay a management fee to Putnam Management. Putnam Management has contractually agreed to reimburse the fund for other expenses (excluding payments under the fund’s distribution plans, brokerage, interest, taxes, investment-related expenses, extraordinary expenses and acquired fund fees and expenses) through February 28, 2018. During the reporting period, the fund’s expenses were reduced by $111,520 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. PAC did not manage any portion of the assets of the fund during the reporting period. If Putnam Management or PIL were to engage the services of PAC, Putnam Management or PIL, as applicable, would pay a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $9,501 ClassM 2,450 ClassB 4,336 ClassR 70 ClassC 6,476 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $2,433 and $13 from the sale of classA and classM shares, respectively, and received $85 and $35 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. Global Sector Fund 33 A deferred sales charge of up to 1.00% is assessed on certain redemptions of classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of underlying Putnam Funds aggregated $3,077,088 and $3,220,532, respectively. The funds’ October 31, 2015 Statements of changes in net assets have been revised to reflect reclassifications between Net realized gain (loss) on underlying Putnam Fund shares and Net unrealized appreciation (depreciation) on underlying Putnam Fund shares as a result of an immaterial error related to an overstatement of the funds’ purchase and sale activity from October 19, 2012 through October 31, 2015. Net realized gain (loss) on underlying Net unrealized appreciation (depreciation) of underlying Putnam Fund shares Putnam Fund shares Original Revised Original Revised $825,027 $928,713 $(678,961) $(782,647) Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: YEAR ENDED 10/31/16 YEAR ENDED 10/31/15 ClassA Shares Amount Shares Amount Shares sold 149,191 $1,547,600 106,262 $1,242,772 Shares issued in connection with reinvestment of distributions 45,087 447,715 34,029 382,146 194,278 1,995,315 140,291 1,624,918 Shares repurchased (115,638) (1,143,505) (66,144) (767,818) Net increase YEAR ENDED 10/31/16 YEAR ENDED 10/31/15 ClassB Shares Amount Shares Amount Shares sold 8,531 $87,263 9,274 $105,672 Shares issued in connection with reinvestment of distributions 5,334 52,057 4,220 46,846 13,865 139,320 13,494 152,518 Shares repurchased (11,748) (113,493) (5,858) (66,601) Net increase YEAR ENDED 10/31/16 YEAR ENDED 10/31/15 ClassC Shares Amount Shares Amount Shares sold 14,324 $140,971 22,024 $256,918 Shares issued in connection with reinvestment of distributions 8,386 81,849 7,101 78,818 22,710 222,820 29,125 335,736 Shares repurchased (25,446) (244,099) (11,545) (128,687) Net increase (decrease) 34 Global Sector Fund YEAR ENDED 10/31/16 YEAR ENDED 10/31/15 ClassM Shares Amount Shares Amount Shares sold 255 $2,572 68,109 $797,191 Shares issued in connection with reinvestment of distributions 6,617 65,578 219 2,456 6,872 68,150 68,328 799,647 Shares repurchased (53,645) (521,994) (8,594) (94,540) Net increase (decrease) YEAR ENDED 10/31/16 YEAR ENDED 10/31/15 ClassR Shares Amount Shares Amount Shares sold — $— 219 $2,609 Shares issued in connection with reinvestment of distributions 183 1,817 183 2,057 183 1,817 402 4,666 Shares repurchased (412) (4,023) (301) (3,347) Net increase (decrease) YEAR ENDED 10/31/16 YEAR ENDED 10/31/15 ClassY Shares Amount Shares Amount Shares sold 20,632 $210,660 41,711 $490,998 Shares issued in connection with reinvestment of distributions 21,248 211,421 41,609 468,100 41,880 422,081 83,320 959,098 Shares repurchased (38,100) (395,734) (229,600) (2,697,393) Net increase (decrease) At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Value ClassM 1,519 10.3% $15,327 ClassR 1,127 90.8 11,428 At the close of the reporting period, a shareholder of record owned 9.3% of the outstanding shares of the fund. At the close of the reporting period, an Interested Trustee of the Fund owned 6.1% of the outstanding shares of the fund. Global Sector Fund35 Note 5: Affiliated transactions Transactions during the reporting period with a company which is under common ownership or control, or involving securities of companies in which the fund owned at least 5% of the outstanding voting securities, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment Capital gain the reporting Name of affiliates period Purchase cost Sale proceeds income distributions period Putnam Global Consumer Fund ClassY $1,820,114 $561,851 $700,795 $— $60,490 $1,628,919 Putnam Global Financials Fund ClassY 1,569,156 622,643 607,711 — 53,883 1,425,125 Putnam Global Health Care Fund ClassY 994,565 513,107 403,719 — 111,385 872,958 Putnam Global Industrials Fund ClassY 835,787 307,524 397,229 — 30,293 783,980 Putnam Global Natural Resources Fund ClassY 839,503 380,578 324,177 — — 840,563 Putnam Global Technology Fund ClassY 1,097,719 402,200 483,530 — 46,815 1,082,452 Putnam Global Telecommunications Fund ClassY 263,564 103,259 112,570 3,612 8,263 247,569 Putnam Global Utilities Fund ClassY 242,076 111,038 116,492 4,796 — 244,454 Putnam Government Money Market Fund ClassG — 39,490 6,197 — — 33,292 Putnam Money Market Fund ClassA 32,714 35,398 68,112 3 — — Totals Note 6: Market, credit and other risks In the normal course of business, the underlying Putnam Funds trade financial instruments and enter into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The underlying Putnam funds may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The underlying Putnam Funds may invest in foreign securities that involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The financial statements of the underlying Putnam Funds contain additional information about the risks associated with the underlying Putnam Funds’ investments and are available upon request. Note 7: New pronouncements In October 2016, the Securities and Exchange Commission adopted amendments to rules under the Investment Company Act of 1940 (“final rules”) intended to modernize the reporting and disclosure of information by registered investment companies. The final rules amend Regulation S-X and require funds to provide standardized, enhanced derivative disclosure in fund financial statements in a format designed for individual investors. The amendments to Regulation S-X also update the disclosures for other investments and investments in, and advances to affiliates and amend the rules regarding the general form and content of fund financial statements. The compliance date for the amendments to Regulation S-X is August 1, 2017. Putnam Management is currently evaluating the amendments and their impact, if any, on the fund’s financial statements. 36 Global Sector Fund Federal tax information (Unaudited) Pursuant to §852 of the Internal Revenue Code, as amended, the fund hereby designates $175,271 as a capital gain dividend with respect to the taxable year ended October 31, 2016, or, if subsequently determined to be different, the net capital gain of such year. Under the Regulated Investment Company Modernization Act of 2010, a qualified fund of funds will be able to elect the application of Internal Revenue Code section 853 relating to the foreign tax credit allowed to pass through to shareholders. For the reporting period, taxes paid to foreign countries were $151 or less than $0.01 per share (for all classes of shares). The fund designated 100.00% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period, the fund hereby designates 100.00%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. Global Sector Fund 37 38 Global Sector Fund * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of October 31, 2016, there were 115 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Global Sector Fund39 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (
